    Case: 1:20-cv-03491 Document #: 66 Filed: 10/26/20 Page 1 of 2 PageID #:328




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3491
                       Plaintiff,

       v.

Ukliss Store and et al.,

                       Defendants.



                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

               Defendant Name                                      Line No.

                  Beauty Five                                         287

               DYParty&Events                                         267

                Crooked House                                         277

                     Hyshe                                            309

  Yiwu Zilong Arts & Crafts Company Ltd                               232



DATED October 26, 2020                              Respectfully submitted,

                                                    /s/ James A. Karamanis
                                                    James A. Karamanis
                                                    Barney & Karamanis, LLP
                                                    Two Prudential Plaza
                                                    180 N. Stetson, Ste 3050
Case: 1:20-cv-03491 Document #: 66 Filed: 10/26/20 Page 2 of 2 PageID #:329




                                        Chicago, IL 60601
                                        Tel.: 312/553-5300
                                        Attorney No. 6203479
                                        James@bkchicagolaw.com

                                        ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
